Citation Nr: 0613796	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  94-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder as secondary to service-connected concentric 
hypertrophy of the left ventricle.

2.  Entitlement to service connection for liver and stomach 
disorders as secondary to service-connected concentric 
hypertrophy of the left ventricle.

3.  Entitlement to an increased rating for concentric 
hypertrophy of the left ventricle, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Psychiatric disorder was not caused, in whole or in part, 
by service-connected concentric hypertrophy of the left 
ventricle.

2.  Liver and stomach disorders were not caused, in whole or 
in part, by service-connected concentric hypertrophy of the 
left ventricle.

3.  The veteran does not have severe dyspnea on exertion or 
arrhythmias and his left ventricular concentric hypertrophy 
does not preclude him from more than light manual labor.  

4.  The veteran has not had more than 1 episode of acute 
congestive heart failure in the past year and he does not 
have a left ventricular ejection fraction of 50 percent or 
lower.  

5.  A workload of between 3 and 5 METS does not result in 
dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disorder as secondary to service-connected concentric 
hypertrophy of the left ventricle are not met.  
38 C.F.R. § 3.310(a) (2005).

2.  The criteria for service connection for liver and stomach 
disorders as secondary to a service-connected concentric 
hypertrophy of the left ventricle are not met.  
38 C.F.R. § 3.310(a) (2005).

3.  The criteria for an increased rating for concentric 
hypertrophy of the left ventricle are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7099-7000 (1997, 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection is warranted for disability 
which is proximately due to or is the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Service connection is in 
effect for concentric hypertrophy of the left ventricle.

The veteran has, in essence, made assertions as to the 
etiology of nervous, liver, and stomach disorders.  Because 
he is a layperson, however, his statements are not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Psychiatric disorder as secondary to service-connected 
disability

The Board had denied direct service connection for 
psychiatric disability in July 2001.  The veteran had also 
claimed prior to that, however, that secondary service 
connection was warranted.  In November 1990, the RO denied 
the claim.  The secondary service connection claim is 
considered a separate claim outside of finality from the 
Board's July 2001 decision, and the current appeal is 
properly characterized as challenging only the denial of 
secondary service connection.  Adequate process has been 
afforded.

Personality and anxiety disorder problems have been noted.  
The May 1996, March 1999, and June 2004 VA examination 
reports indicate that the veteran's service-connected heart 
condition did not cause the veteran to have neuropsychiatric 
disorder.  There is no competent evidence to the contrary.  
In light of the above, the claim is denied.

Liver and stomach disorders as secondary to service-connected 
disability

This appeal arose from a November 1990 decision.

The veteran had acute cholecystitis and a cholecystectomy for 
it in March 1993.  In March 1999, hiatal hernia was diagnosed 
and an upper gastrointestinal series with barium swallow 
revealed irregularity of the stomach wall's greater 
curvature.  A study in June 2004 concluded that the veteran 
had duodenitis.  Also in June 2004, VA examiners opined that 
there was no etiological relationship between the veteran's 
service-connected heart condition and (a) his hiatal hernia, 
or (b) his status post cholecystectomy, or (c) his 
duodenitis.  

There is some evidence that the veteran has liver disease.  
The April 1996 VA examination contained a final diagnosis of 
mildly abnormal liver function test, indicative of chronic 
liver disease, possible sequelae of old hepatitis.  The 
examiner in June 2004 reported that the veteran is followed 
with a diagnosis of chronic hepatitis C.  Regardless of 
whether the veteran has liver disease, however, there is no 
competent evidence of record relating it to his 
service-connected left ventricle concentric hypertrophy.  The 
denial of service connection for "stomach" disorders (in 
quotes to connote the inclusion of status post cholecystitis) 
is based on the evidence showing that they were not due to 
the service-connected concentric hypertrophy of the left 
ventricle and on the lack of competent evidence to the 
contrary.  



Increased rating for concentric hypertrophy of the left 
ventricle

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  The disorder at issue 
is currently rated as 30 percent disabling under Diagnostic 
Code 7099-7000 and the veteran has been provided applicable 
rating criteria.  

The rating criteria have changed during the course of the 
claim.  The new rating criteria can not be applied prior to 
their effective date, which is January 12, 1998.  62 Fed. 
Reg. 65,219 (Dec. 11, 1997); 63 Fed Reg. 37,779 (July 14, 
1998).

The old criteria will be considered first.  The veteran has 
been rated by analogy under old Diagnostic Code 7099-7000 
(rheumatic heart disease).  The criteria for a higher rating 
under old 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997) are 
not met.  There is some evidence that the veteran's heart is 
enlarged.  There has been some elevation of systolic blood 
pressure, but the March 1999 and June 2004 VA examinations 
reported no arrhythmia.  The May 1996 Holter monitor showed 
that there were no tachyarrhythmias.  Severe dyspnea on 
exertion is not shown.  The veteran claimed dyspnea on 
exertion and chest pain on minimal efforts on VA examination 
in March 1999, but the examiner refuted severe dyspnea on 
exertion by indicating that the veteran's MUGA SCAN showed 
adequate biventricular function and an ejection fraction of 
78 percent.  The June 2004 VA examination was a similar 
indication that there was not severe dyspnea on exertion 
since the examiner indicated that the veteran's 
echocardiogram was within normal limits with an ejection 
fraction of 65 percent, etc.  Additionally, the March 1999 
examiner indicated that light manual labor was not precluded.  
So did the April 1996 examiner.  No other old Diagnostic Code 
would be more beneficial or appropriate.

Next for consideration are new criteria.  The old criteria 
had no special code for cardiomyopathy, and the veteran has, 
for many years, been rated, by analogy, under old Diagnostic 
Code 7000.  There is and has long been a well established 
diagnosis of hypertrophic cardiomyopathy, which has most 
recently been confirmed by the cardiac study in May 2002.  
Additionally, 38 C.F.R. § 4.104 (2005) has been changed in 
light of changes in medical understanding and terminology 
being used, in an effort to more precisely classify and rate 
diseases of the heart.  Because of this, and after reviewing 
the new rating schedule, the Board concludes that the most 
appropriate new Diagnostic Code is Diagnostic Code 7020, 
created specifically for, and entitled, cardiomyopathy.

After having reviewed such criteria, the Board concludes that 
the criteria for a higher rating under the newly created 
Diagnostic Code 7020 are not met either.  The record does not 
document episodes of acute congestive heart failure.  
Additionally, the veteran is able to do a workload greater 
than 5 METS without dyspnea, fatigue, angina, dizziness, or 
syncope.  Bruce testing in March 1999 was terminated due to 
chest pain and exhaustion, but this was after a workload of 7 
METS was attained.  An exercise test was not completed in 
June 2004 after the veteran complained of dizziness.  
However, the June 2004 examiner noted that an echocardiogram 
from March 2004 was essentially normal and that it showed an 
ejection fraction of 65 percent; the examiner estimated the 
veteran's METS to be between 7 and 10.  Last, there is not a 
left ventricular dysfunction with an ejection fraction less 
50 percent during the pertinent period of time.  The June 
2004 VA examination report noted that the veteran's ejection 
fraction was 65 percent.  It was 78 percent in March 1999.  

Service connection has not been claimed and is not in effect 
for hypertension, or for subendocardial infarction, which 
have been diagnosed between 2002 and 2004.  

In light of the above, an increased rating is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular consideration

During the June 2004 psychiatric examination, the veteran did 
not give information as to his working history.  Instead, he 
repeated all throughout the interview that he was completely 
useless and a very sick person who has never been able to be 
productive.  He also reported that since his last C&P 
examination, he had not been employed.  38 C.F.R. § 
3.321(b)(1) (2005) indicates that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The record does not document frequent periods of 
hospitalization, nor has the veteran's unemployment been 
attributed specifically to his service-connected disability, 
so as to support a conclusion that the veteran has marked 
inference with employment due to this disability alone.  The 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. The Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in an April 2004 letter.  Moreover, 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning these respective duties, in the September 2002 
supplemental statement of the case.  The Board acknowledges 
that this notice was sent to the veteran after the decisions 
that are the basis for this appeal.  In this case, however, 
the unfavorable RO decisions that are the basis of this 
appeal were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
prior to transfer and certification of the case to the Board. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date or degree of disability 
for the service connection claims is harmless, as service 
connection has been denied.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  The claim for 
service connection for the heart disability was substantiated 
long ago.  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for an 
increased rating are harmless, as an increased rating has 
been denied.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and VA 
examination reports.  Concerning liver disease, a VA 
examination is not necessary because the evidence of record 
does not indicate that it may be associated with the 
service-connected concentric hypertrophy of the left 
ventricle.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

Entitlement to service connection for psychiatric disorder as 
secondary to service-connected concentric hypertrophy of the 
left ventricle is denied.

Entitlement to service connection for liver and stomach 
disorders as secondary to service-connected concentric 
hypertrophy of the left ventricle is denied.

Entitlement to an increased rating for concentric hypertrophy 
of the left ventricle is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


